ELECTRONIC RECORD
                                                                           IM1-/*

COA #      02-13-00378-CR                         OFFENSE:       22.02


           Jamall Terrell Young v. The State
STYLE:     ofTexas                                COUNTY:        Tarrant

COA DISPOSITION:        AFFIRM                    TRIAL COURT:   Criminal District Court No. 1


DATE: 09/18/2014                    Publish: NO   TCCASE#:       1312252




                         IN THE COURT OF CRIMINAL APPEALS


          Jamall Terrell Young v. The State of
STYLE:    Texas                                       CCA#:            <<fsq - m
         APPBLLAhtT^                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:
DATE: _     orfwl*«2^/T                               SIGNED:                           PC:_
JUDGE:         fo£A.UMAs&>~                           PUBLISH:                         DNP:




                                                                                        MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                            ELECTRONIC RECORD